[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-15187                ELEVENTH CIRCUIT
                                                              JUNE 1, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D. C. Docket No. 08-00079-CR-KOB-RRA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

FREDERICK JAMES BRYANT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (June 1, 2009)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

     Ann Day Lawrence, appointed counsel for Frederick James Bryant, has filed
a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bryant’s conviction and sentence are AFFIRMED.




                                         2